Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 9 in the reply filed on 8/17/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20060027844 A1) in view of Bae et al. (US 20090045321 A1) .



    PNG
    media_image1.png
    355
    525
    media_image1.png
    Greyscale

Regarding claim 1, Jung et al. disclose a photoelectric conversion apparatus comprising: 
a semiconductor substrate having a first surface and a second surface, wherein the semiconductor substrate includes: 
at least one first semiconductor region [24] of a first conductivity type [N] at a first depth from the first surface; 
a second semiconductor region [10-substrate] of a second conductivity type [P] disposed at a second depth deeper than the first depth from the first surface so as to be in contact with the first semiconductor region [24], wherein the second semiconductor region receives a first electric potential from the second surface [¶39 – potential applied to substrate 10]; and 
[14] of the second conductivity type [P] extending from the first depth to a third depth shallower than the second depth and being in contact with the first semiconductor region [24] and the second semiconductor region [10], 
wherein the third semiconductor region [14] has a higher impurity concentration than the second semiconductor region [10].  

Jung et all may be silent upon wherein region the third semiconductor region is specifically subjected to a second electric potential lower than the first electric potential, the second electric potential being an electric potential for an electric charge serving as a carrier of a semiconductor region of the first conductivity type.  Jung et al. discloses the substrate may be held at a ground potential, thus it is unclear if the substrate is at a higher or lower potential than the p-type isolation structure 14.  At the time of the invention it was however known in the art to hold the substrate at higher potential/voltages, as it was known to increase sensitivity of the device.  For support see Bae et al. ¶49 which describes the known result of increasing the voltage at the lower substrate thereby increasing the width of the depletion layer thereby facilitating light detection.
As observed in the cited prior art Jung et al. discloses the recited device structure.  Jung et al. further teaches various biasing of the substrate and third semiconductor region to optimize the light detection of the device.  Similarly to Jung et al., Bae teaches a similar device and structure layout as claimed.  Bae further teaches applying a higher voltage to the substrate may facilitate light detection, thus optimizing 

Jung et al. is further silent upon wherein the second semiconductor region has an impurity concentration of 1 x 1012 [atom/cm3] or less.  Jung et al. teaches the claimed relative doping levels between the various regions, but is merely silent upon the specific concentration levels.  Note, that Bae ¶58 teaches the deep P well of the type of device be 1x1011 which demonstrates, such second semiconductor regions (ie. substrate) are known to be within the claimed range.
Additionally, regarding claim 2, Jung is silent upon the resistivity of the substrate.  Similar to the specific doping concentration, the resistivity and doping concentration are optimizable variables, were the resistivity is a function of the doping concentration.  The concentration of doping is understood to directly correspond to the resistivity, as such the same doping would be expected to have same resistivity.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the concentration/resistivity level  through routine experimentation and optimization to obtain optimal or desired device performance because the concentration/resistivity level  is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover 

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


Regarding claims 3 and 4, Jung et al. in view of Bae et al. disclose a photoelectric conversion apparatus according to Claims 1 & 2, further comprising: a fourth semiconductor region [22] of the second conductivity type at a position nearer to the first surface than the first semiconductor region, wherein the third semiconductor region [14] is in contact with the fourth semiconductor region (Jung Fig. 2)..


Regarding claim 5, Jung et al. in view of Bae et al. disclose a photoelectric conversion apparatus according to Claim 1, further comprising: a fifth semiconductor region [12] of the second conductivity type under a bottom of the first semiconductor region, wherein the fifth semiconductor region has a higher impurity concentration than the second semiconductor region (¶42) (Jung Fig. 2)..

Regarding claim 6, Jung et al. in view of Bae et al. disclose a photoelectric conversion apparatus according to Claim 5, wherein the fifth semiconductor region and the third semiconductor region are in contact with each other (Jung Fig. 2).


Claims 8, 10, 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20060027844 A1) in view of Bae et al. (US 20090045321 A1) in view of Kumano (US 20140111664 A1) and Konstantin (US 20150263058 A1)..


Regarding claim 8, Jung et al. in view of Bae et al. disclose a photoelectric conversion apparatus according to Claim 1, wherein a electric potential is applied to the second semiconductor region 10 (¶39).  Jung and Bae may be silent upon wherein the second surface contact comprises a contact.  It is however understood from disclosure of Jung and Bae, a conventional contact area will be implicitly provided for connecting and applying the disclosed biasing potentials.  

	At the time of the invention, conventional means of applying a bias voltage to the surface was conventionally accomplished with a highly doped layer contact or a metal contact. For a secondary support demonstrating the expected if not implicitly understood/expected backside contact see Konstantin which teaches and depicts the backside contact for the purpose is known in the art to be a metal layer or alternatively a highly doped region at the second surface for the purpose of spreading the bias potential over the desired area.
	In view of Konstantin it would be obvious to one of ordinary skill in the art to modify either Jung and/or Bae as disclosed in Konstantin to have a back side contact in order to apply the voltage bias as disclosed in Jung and Bae.

Jung and Bae are further silent upon wherein a p type isolation structure (i.e. 3rd/7th semiconductor region) may extend to the p+/contact layer.  
Kumano teaches the analogous higher doped second surface layer analagous to that of Jung, Bae and Konstantin.  As demonstratd in Kumano, a p-type isolation structure may extend to the high impurity second surface/contact region, when forming the analagous image senor device.
In view of Kumano,  a seventh semiconductor region of the second conductivity type extending from the first surface in a depth direction into contact with a sixth semiconductor region, wherein the second semiconductor region receives the first electric potential through the sixth semiconductor region when the seventh semiconductor region receives an electrical potential.  

Regarding claim 10, Jung et al. in view of Bae et al. in view of Kumano and Konstantin disclose a photoelectric conversion apparatus according to Claim 8.  Konstantin as applied in claim 8 teaches the contact can be a metal.  The material disclosed in Konstantine is understood to be reflective in a frontside illuminated device, thus  the same results as claimed would be expected.  When light is incident on the first semiconductor region through the first surface, the electrode of Konstantin that includes metal will also reflect light passing through the first semiconductor region and the second semiconductor region

Regarding claim 11, Jung et al. in view of Bae et al. in view of Kumano and Konstantin disclose a photoelectric conversion apparatus according to Claim 8, Jung , Bae, and Konstantin do not disclose further features in which would be used with the photoelectric conversion element.  As demonstrated in Kumano, a analagous photoelectric device may further comprises the feature or wherein the electrode may be transparent, such that wherein light is incident on the first semiconductor region through the second surface.  See Fig. 1B of Kumano.

    PNG
    media_image2.png
    436
    512
    media_image2.png
    Greyscale
  
	As shown in figure 1B, light is incident upon the device as claimed.  Region/layer 104/112 as applied in the rejection of claim 8 is considered the contact region.  As understood, the layers are required to be transparent for light to pass through.  
	Kumano discloses layer 112 is the antireflective layer, however is silent upon the material.  ITO (metal oxides) are conductive antireflective/transparent materials.  Selecting such material would simply result in a transparent backside electrode such as a backside electrode contact of a backside illuminated device as described and applied with Konstantin regarding claim 8.

When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has 



Regarding claim 13, Jung et al. in view of Bae et al. in view of Kumano and Konstantin disclose a photoelectric conversion apparatus according to Claim 1, further comprising: one or more micro lenses, wherein the at least one first semiconductor region comprises a plurality of first semiconductor regions, and wherein the plurality of first semiconductor regions are disposed in correspondence with the one microlens of the one or more micro lenses (Kumano, figure 1B).

Regarding claim 14, Jung et al. in view of Bae et al. in view of Kumano and Konstantin disclose a photoelectric conversion apparatus according to Claim 13, further comprising a ninth semiconductor region [26] of the second conductivity type between the plurality of first semiconductor regions (Jung Fig. 2).

Regarding claim 15, Jung et al. in view of Bae et al. in view of Kumano and Konstantin disclose a photoelectric conversion apparatus according to Claim 14, wherein the ninth semiconductor region is disposed from a depth at which the first semiconductor region is disposed to the third depth (Jung Fig. 2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JARRETT J. STARK
Primary Examiner
Art Unit 2823



9/9/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822